Name: Council Regulation (EC) No 2723/1999 of 17 December 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R2723Council Regulation (EC) No 2723/1999 of 17 December 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 328 , 22/12/1999 P. 0009 - 0011COUNCIL REGULATION (EC) No 2723/1999of 17 December 1999amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organismsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(1),Having regard to the Opinion of the Economic and Social Committee(2),Whereas:(1) The area where, and the time-period during which, spawning of a certain herring stock has changed and therefore the special provisions relating to fishing in the said area and during the said time-period have also to be changed;(2) Article 29 of Regulation (EC) No 850/98(3) contains a number of exemptions for the use of specific fishing gears; these exemptions should apply equally to the gear-type Danish seine; as on oversight, exemptions for this gear were not originally included in that Article; therefore, Danish seine should be included among the exemptions of Article 29;(3) Article 33 of Regulation (EC) No 850/98 prohibits the use of purse seines on schools of fish found in association with marine mammals; such use would be acceptable in the case of fishing vessels operating under the conditions agreed within the Agreement for the International Dolphin Conservation Program, which the Community has decided to apply provisionally by Council Decision 1999/386/EC(4); therefore, an exemption clause to that effect should be added to Article 33;(4) Annex VI establishes categories of mesh sizes for fixed gears to be used for catching certain species or groups of species; in the light of data made available to the Commission, the mesh size categories for two species of spotted dogfish should be revised;(5) Regulation (EC) No 805/98 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 850/98 is hereby amended as follows:1. In Article 20(1), subparagraph (f) shall be replaced by the following: "(f) (i) from 21 September to 15 November, within the part of ICES Division VIIa bounded by the coast of the Isle of Man and straight lines drawn consecutively between the following coordinates:- latitude 54 °20'00" N, longitude 04 °25'05" W and latitude 54 °20'00" N, longitude 03 °57'02" W,- latitude 54 °20'00" N, longitude 03 °57'02" W and latitude 54 °17'05" N, longitude 03 °56'08" W,- latitude 54 °17'05" N, longitude 03 °56'08" W and latitude 54 °14'06" N, longitude 03 °57'05" W,- latitude 54 °14'06" N, longitude 03 °57'05" W and latitude 54 °00'00" N, longitude 04 °07'05" W,- latitude 54 °00'00" N, longitude 04 °07'05" W and latitude 53 °51'05" N, longitude 04 °27'08" W,- latitude 53 °51'05" N, longitude 04 °27'08" W and latitude 53 °48'00" N, longitude 04 °50'00" W,- latitude 53 °48'05" N, longitude 04 °50'00" W and latitude 54 °04'05" N, longitude 04 °50'00" W;(ii) from 21 September to 31 December, within the part of ICES Division VIIa bounded by the following coordinates:- the east coast of Northern Ireland at latitude 54 °15' N,- latitude 54 ° 15' N, longitude 5 °15' W,- latitude 53 °50' N, longitude 5 °50' W,- the east coast of Ireland at latitude 53 °50' N;";2. Article 29(4) shall be amended as follows:(a) In subparagraph (a), first indent, the words "shall be authorised to fish in the areas referred to in that paragraph using demersal otter trawls" shall be replaced by: "shall be authorised to fish in the areas referred to in that paragraph using demersal otter trawls or Danish seine".(b) Subparagraph (b) shall be amended as follows:(i) The introductory phrase shall be replaced by the following: "(i) However, vessels whose engine power exceeds 221 kW shall be permitted to use demersal otter trawls or Danish seine, or paired vessels whose combined engine power exceeds 221 kW shall be permitted to use demersal pair trawls, provided that:";(ii) In point (ii) the first indent shall be replaced by the following: "- in the case of demersal otter trawls or demersal pair trawls, the mesh size used is at least 100 millimetres, and";(iii) A new point shall be added as follows: "(iv) in the case of Danish seine, the mesh size used is at least 100 millimetres";3. In Article 29(5), the words "Within areas where beam trawls, otter trawls or bottom pair trawls may not be used" shall be replaced by: "Within areas where beam trawls, otter trawls, bottom pair trawls or Danish seine may not be used";4. In Article 33, the following paragraph shall be added: "3. However, paragraph 1 shall not apply to those vessels operating under the conditions agreed within the Agreement on the International Dolphin Conservation Programme (Washington, 15 May 1998) and signed by the Community on 12 May 1999. The names and technical characteristics of those vessels shall be contained on a list which shall be drawn up by the Commission in accordance with the procedure referred to in Article 48.";5. Annex VI shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinion delivered on 2 December 1999 (not yet published in the Official Journal).(2) OJ C 209, 27.7.1999.(3) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 1459/1999 (OJ L 168, 3.7.1999, p. 1).(4) OJ L 147, 12.6.1999, p. 23.ANNEX"ANNEX VIFIXED GEARS: Regions 1 and 2>TABLE>"